PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

REGINAL L. JOHNSON,                              )
                                                 )     CASE NO. 1:17CV780
               Petitioner,                       )
                                                 )
               v.                                )     JUDGE BENITA Y. PEARSON
                                                 )
WARDEN KIMBERLY CLIPPER,                         )
                                                 )
                                                 )     MEMORANDUM OF OPINION AND
               Respondent.                       )     ORDER



       Pro Se Petitioner Reginal L. Johnson, an Ohio prisoner at the Lorain Correctional

Institution, filed a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (ECF No.

1), alleging two grounds for relief which challenge the constitutional sufficiency of his

convictions and sentences in Lorain County, Ohio Court of Common Pleas Case No.

13CR086507.1 The case was referred to Magistrate Judge Thomas M. Parker for a Report and

Recommendation pursuant to 28 U.S.C. § 636 and Local Rule 72.2(b)(2). The magistrate judge

issued a Report recommending that the Court dismiss Ground One of the petition as unexhausted

and permit Johnson to file an amended petition omitting the unexhausted claim within 30 days.

ECF No. 9. The Court adopted the Report and Recommendation, dismissing Ground One and

allowing Ground Two to persist. ECF No. 12.



       1
         Johnson was indicted and charged with engaging in a pattern of corrupt activity,
possession of and trafficking in illegal drugs, permitting drug abuse, and possession of
criminal tools. He pleaded guilty to the indictment, and he was sentenced to serve 15
years in prison. ECF No. 1 at PageID#: 1-2.
(1:17CV780)

       The magistrate judge issued another Report and Recommendation to the effect that

Johnson’s petition should be dismissed because his remaining claim was likely procedurally

defaulted, and, in any event, meritless and noncognizable. ECF No. 13 at PageID#: 409. The

magistrate judge also recommended that the Court decline to grant a certificate of appealability.

Id. at PageID#: 410.

       Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

filed within 14 days after service. Objections to the Report were, therefore, due on March 6,

2019.2 Neither party has filed any such objections. Any further review would be a duplicative

and inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813 (6th Cir.

1984), aff’d, 474 U.S. 140 (1985); Howard v. Sec’y of Health and Human Servs., 932 F.2d 505

(6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       Reginal L. Johnson’s Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254 will

be dismissed. The Court certifies that there is no basis upon which to issue a certificate of

appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).



       IT IS SO ORDERED.


 March 19, 2019                                 /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




       2
         Under Fed. R. Civ. P. 6(d), three days must be added to the fourteen-day time
period because Petitioner was served a copy of the Report by mail. See Thompson v.
Chandler, 36 F. App’x. 783, 784 (6th Cir. 2002).
